In the
 United States Court of Appeals
              For the Seventh Circuit
                       ____________

No. 04-3143
SHARON A. WALKER,
                                         Plaintiff-Appellant,
                             v.

BOARD OF REGENTS OF THE
UNIVERSITY OF WISCONSIN
SYSTEM and DAVID MARKEE,
                                       Defendants-Appellees.
                       ____________
          Appeal from the United States District Court
              for the Western District of Wisconsin.
        No. 03-C-0066—Barbara B. Crabb, Chief Judge.
                       ____________
     ARGUED JANUARY 10, 2005—DECIDED JUNE 9, 2005
                    ____________




  Before CUDAHY, KANNE and EVANS, Circuit Judges.
  CUDAHY, Circuit Judge. Plaintiff Dr. Sharon Walker,
former Vice Chancellor of the University of Wisconsin-
Platteville, sued the Board of Regents of the University of
Wisconsin System and David Markee, Chancellor of the
University of Wisconsin-Platteville, under 42 U.S.C. §§ 1981
and 1983, and Title VII of the Civil Rights Act of 1964,
claiming that her employment contract with the university
was not renewed because of her race and/or her gender
2                                                No. 04-3143

and/or because she exercised her First Amendment speech
rights. The case went to trial, and the jury exonerated the
defendants on plaintiff’s race discrimination and First
Amendment retaliation claims but returned a verdict in
favor of plaintiff on her gender discrimination claim. Fol-
lowing the verdict, the district court granted the defendants’
motion for judgment as a matter of law, ruling that, given
the evidence adduced at trial, no reasonable jury could have
found for the plaintiff on her sex discrimination claim.
Plaintiff now appeals the district court’s ruling. We affirm.


    I. FACTS & DISPOSITION BELOW
  Plaintiff Dr. Sharon Walker was hired as Assistant
Chancellor of Student Affairs at the University of
Wisconsin-Platteville (UWP) in 1993, with a starting date
of January 1, 1994. In this capacity, Walker served at the
pleasure of the Chancellor of the University, meaning that
she could be terminated by the Chancellor for any reason or
no reason at all, as long as the termination was not discrim-
inatory. This is so because the Chancellor typically depends
heavily on the Assistant Chancellors to help implement his
or her long-term vision for the university. From 1994 to
1996, the UWP Chancellor was pleased with Walker’s work,
gave her annual merit pay increases and, in 1996, a multi-
year contract extending from 1996 to 1999.
  Defendant Dr. David Markee took over as Chancellor of
UWP in August 1996, replacing Walker’s original boss. The
record demonstrates that Markee came to the Chancellor’s
office hoping to implement an ambitious reorganization plan
which he anticipated would involve everyone on the UWP
administrative team, including Walker. Both Walker and
Markee have Ph.D.s and extensive experience in university
administration and student affairs. Unfortunately, during
the two years following Markee’s assumption of the Chan-
cellorship, Walker’s working relationship with Markee
No. 04-3143                                                     3

became strained and, in a meeting on March 4, 1998, Markee
informed her that he would not be renewing her contract.
The parties’ briefs are replete with factual quibbles and de-
tailed accounts of minor incidents and interactions which do
not merit exhaustive consideration here. However, the
general sequence of events leading to the non-renewal of
Walker’s contract appears clear enough.1
  As alluded to earlier, Markee apparently came to the
UWP Chancellorship with a mandate to reinvigorate the
university. One of Markee’s organizational changes involved
placing the Admissions Department, headed by Director of
Admissions Dr. Richard Schumacher, within the Division of
Student Affairs, under Walker’s supervision. As part of the
Department of Student Affairs, Schumacher took over
supervision of the Office of Career Planning and Placement,
headed by Sandra Stacy. Schumacher was highly critical of
the Office and of Stacy, and he made his concerns known to
Walker, who had consistently given Stacy excellent perfor-
mance reviews. Stacy also filed a complaint against
Schumacher for some offensive remarks he made to her in
the workplace.2 Markee convened a meeting to resolve this
dispute and to make Schumacher apologize to Stacy, but
Walker was not invited to the meeting. In the wake of this
incident, and in light of Walker and Schumacher’s widely
contrasting views of Stacy’s performance, Markee assigned
two outside administrators to conduct Stacy’s next perfor-
mance review.



1
   For a thorough and well-organized recounting of the relevant
facts, see the district court’s factual summary at Walker v. Board
of Regents of University of Wisconsin, 329 F. Supp. 2d 1018, 1020-
29 (W.D. Wis. 2004).
2
  Schumacher told Stacy to “hang on to her girdle” since she
would have to “bust [her] buns like [she] never busted them be-
fore” if she wanted to keep her job.
4                                                    No. 04-3143

  Apart from the difficulties between Schumacher and Stacy,
Walker’s working relationship with Schumacher soon fell
apart. Both Walker and Schumacher had originally opposed
moving the Office of Admissions into Student Affairs under
Walker, and their reservations appear to have been well-
founded. Walker complained that Schumacher was insubor-
dinate and uncooperative, she gave him a poor performance
review (recommending that he receive the minimum possible
salary increase) and finally asked Markee to relieve her of
supervising Schumacher in January 1998. Markee moved
Schumacher out from under Walker’s supervision as re-
quested. He also overrode Walker’s salary recommendation,
giving Schumacher a salary increase one level above that
recommended by Walker (who had recommended the
minimum).3
  In the fall of 1997, Walker became aware that the UWP
women’s basketball coach, Shelly Till, might file a Title IX
action against the University. Walker asked Markee for
permission to contact the University of Wisconsin System’s
legal counsel to advise her of the potential complaint. Markee
denied her request, saying that it would not be appropriate
to do so until a complaint actually had been filed and UWP
had examined its own compliance with Title IX. Either
Walker or Markee (testimonies conflict) then directed
Athletic Director Mark Molesworth to conduct a self-study
of UWP’s compliance with Title IX. Till eventually did file
a Title IX complaint against UWP, and Markee assigned
Molesworth to be the principal contact with the UW Sys-


3
   There is some dispute about how the parties characterize Markee’s
handling of the Schumacher situation. The district court notes
that Walker herself asked that Schumacher be moved out of the
Department of Student Affairs, but in her brief Walker claims
that Markee “rewarded” Schumacher for his insubordination by
removing him from Walker’s supervision and giving him an in-
flated salary increase.
No. 04-3143                                                5

tem’s legal counsel, although Walker had administrative
authority over the Athletic Department (as did Molesworth
and Markee). Molesworth thereafter made regular reports
to Walker concerning the complaint and the progress of
proceedings. However, Walker evidently felt that she was
being unfairly deprived of her rightful role in responding to
the complaint.
  In addition to these administrative difficulties, Markee
received multiple complaints about Walker from both staff
and students. Al Thompson, UWP’s Director of Multicultural
Student Services and an African-American man, told Markee
he was resigning his position, at least in part, because of
Walker’s intimidating and unsupportive management style.
The Director of Multicultural Services who succeeded
Thompson (Elise Rogers, an African-American woman)
resigned after less than two months following a “shouting
match” with Walker, citing Walker’s intimidating and un-
supportive management style. The UWP student president
of a statewide residence hall organization also met with
Markee to discuss his concern that Walker did not consult
with student organzations and viewed student government
as an obstacle to campus governance. Two members of the
Career Planning and Placement Office resigned in 1997,
telling Markee that they could not work with Stacy (their
supervisor), and that Walker refused to investigate their
concerns. Two faculty representatives to the athletic depart-
ment (Jack Krogman and Lisa Reidle) requested that they
be allowed to report directly to Markee rather than to
Walker, saying that Walker’s management style adversely
affected the morale and operations of the athletic depart-
ment and that they feared Walker was not reporting issues
affecting student athletes to Markee. Markee also received
complaints from the UWP Food Services Director, and the
Student Center Director told Markee that he was thinking
of leaving UWP since he could not function under Walker’s
supervision.
6                                                 No. 04-3143

  It is clear that Markee and Walker also clashed directly
over several issues during Markee’s tenure. The most notable
of these was Markee’s plan, initially proposed in 1997, to
implement a simplified reporting structure and reinvigorate
UWP’s student recruiting efforts. Pursuant to this plan,
Markee asked Walker to free up time so that she could par-
ticipate more actively in UWP recruiting efforts at public
high schools. Walker contends that Markee’s instructions
were vague, but it is clear that Walker resisted this initiative
and flatly refused to visit high schools. Walker wrote Markee
a memo saying that she was “philosophically opposed” to
Markee’s organizational plans and that she did not want to
assume new recruiting duties or make recruiting trips to
public high schools. In the memo, Walker also questioned
whether Markee assigned these recruiting tasks to her
solely because of her ethnicity, stating her perception that
Markee was effectively trying to make her the UWP re-
cruiting director for minority or African-American students.
At a subsequent meeting in January 1998, Walker again
refused to participate in student recruiting as Markee re-
quested, despite Markee’s insistence that the new initiatives
were non-negotiable. Later that month, Markee sent Walker
a memo suggesting that she make some recruiting visits in
connection with a conference in Milwaukee. Walker did not
attend the conference or make any recruiting visits.4
  As a result of all these incidents, Walker’s working rela-
tionship with Markee became strained and, in a meeting on
March 4, 1998, Markee informed her that he would not be
renewing her contract. Markee gave Walker the choice of
either resigning or being non-renewed, allowing her to stay
on through the end of her contract, and he offered to help


4
  Walker and Markee also had several meetings and exchanged
multiple memoranda during this period. Markee submitted his
notes from these meetings into evidence, though Walker disputes
the authenticity of the purported notes.
No. 04-3143                                                      7

her find a new job over the intervening 15 months.
Markee’s proffered reasons for not renewing Walker’s con-
tract, broadly speaking, were that (1) Walker was unwilling
to carry out Markee’s directives to engage in reorganization
and recruitment activities, (2) her management style was
adversely affecting morale and leading to complaints by
administration staff and (3) she had made poor choices with
respect to staff selection and supervision.5 Markee did not
offer Walker a “backup” position or a demotion as he had to
some other non-renewed staff members.
  Walker stayed on for the full term of her contract and was
replaced by Michael Viney, a white male who had pre-
viously served as UWP Director of Student Housing and
received the unanimous recommendation of UWP’s interim
search committee. In his first year as interim Assistant
Chancellor, Viney developed a five-year enrollment plan and,
after some initial difficulty in setting up effective recruiting
programs, made two or three off-campus recruiting visits.



5
  The district court summarizes Markee’s proffered reasons for
not renewing Walker’s contract as follows:
    He told her that he was disappointed in her handling of the
    diversity plan, that she made poor choices on staff selection,
    such as in Career Planning and Placement, that she did not
    know enough about her staff and did not listen to others, that
    she was not empowering an excited staff and that he needed
    someone who could imagine where the university could be in
    five years and who could enlist support for such a vision. He
    told her that he saw her style as maintaining the status quo,
    controlling the inflow of information and protecting herself by
    assigning conflicts to staff members and asking for reports
    instead of leading the staff and confronting problems. Finally,
    he told her that her subordinates did not respect her but
    thought she did not understand what was going on and did
    not get involved.
329 F. Supp. 2d at 1028-29.
8                                                 No. 04-3143

  Walker commenced the present action on February 5,
2003 alleging race and sex discrimination under 42 U.S.C.
§§ 1981 and 1983 and Title VII of the Civil Rights Act of
1964 against both Markee and The Board of Regents of
the University of Wisconsin System. Walker amended her
complaint to add a claim of First Amendment retaliation
against Markee on May 16, 2003. The district court subse-
quently denied the defendants’ motion for summary judgment,
ruling that while “[p]laintiff had come forward with nothing
to show that defendant [Markee] did not have a basis in fact
for his perception of [Walker’s] insubordination . . . . it re-
mained disputed whether defendant had treated similarly
situated employees more favorably. Plaintiff had adduced
some evidence that white and male senior administrators
declined to engage in recruiting and did so without conse-
quence and that her successor had engaged in almost no
recruiting efforts.” 329 F. Supp. 2d at 1031. The district court
also determined that Walker had demonstrated material
questions about the factual basis for Markee’s belief that
Walker’s management style created morale problems with
her staff. Id.
  The case was tried before a jury on February 2-6, 2004. At
trial, Walker presented testimony from several UWP
administrators (including herself and Chancellor Markee),
copies of Chancellor Markee’s notes from meetings with
Walker, internal memoranda and performance reviews of
Walker, Stacy, Shumacher and others. Walker argued that,
when viewed as a whole, this evidence demonstrated that
Markee was biased against Walker, treated her more harshly
than the white male administrators on his staff and gave in-
consistent, non-credible reasons for deciding not to renew
her contract.
  The jury ultimately found Markee liable for sex discrimi-
nation and, through him, the Board of Regents, awarding
Walker $400,000 in damages. The jury exonerated the
defendants of all claims of First Amendment retaliation and
No. 04-3143                                                     9

race discrimination. However, on July 28, 2004, the district
court overturned the jury verdict and granted the defendants’
post-trial Motion for Judgment as a Matter of Law under
Federal Rule of Civil Procedure 50, holding that no rational
jury could have found for Walker based on the evidence ad-
duced at trial. 329 F. Supp. 2d at 1038. The district court
“denied as moot” defendants’ alternative motion for a new
trial. Id. Walker appealed this ruling on August 16, 2004.6
Walker’s appeal now comes before this court.


    II. JURISDICTION
  The present action was brought pursuant to 42 U.S.C.
§§ 1981, 1983, and the district court had jurisdiction pur-
suant to 28 U.S.C. § 1331. Following a jury trial, the district
court granted the defendants’ Motion for Judgment as a
Matter of Law, reversing the jury verdict in favor of the
plaintiff and dismissing all of the plaintiff’s claims. This
order represented a final resolution of all claims before the
district court. Plaintiff timely filed her appeal on August 16,
2004. Accordingly, we now have jurisdiction over the present
appeal pursuant to 28 U.S.C. § 1291, which provides for
appellate review of all final orders issued by the district
courts.



6
   Later, on October 18, 2004, the defendants filed a motion pur-
suant to Federal Rules of Civil Procedure 50(c)(1) and 60(b) and
Circuit Rule 57 requesting the district court to indicate whether
its ruling on the defendants’ companion motion for a new trial was
intended as a “conditional granting” of the motion under Federal
Rule of Civil Procedure 50(c)(1) should this Court remand the case
to the district court. On November 17, 2004, the district court
denied the motion as untimely but acknowledged that meeting the
high standard required for judgment as a matter of law also
implied meeting the lower standard for a new trial. (Nov. 17, 2004
Order at 2, 4-5.)
10                                                  No. 04-3143

  III. DISCUSSION
  Upon conclusion of the jury trial below, the district court
granted the defendants’ Motion for Judgment as a Matter
of Law under Federal Rule of Civil Procedure 50(a), ruling
that “no reasonable jury could have found from the evidence
adduced at trial, viewed in the light most favorable to
plaintiff, that sex discrimination played any part in defen-
dant’s decision to terminate plaintiff from her position as
assistant chancellor.” 329 F. Supp. 2d at 1038. We review
such a ruling de novo, “examining the record as a whole to
determine whether the evidence presented, combined with
all reasonable inferences permissibly drawn therefrom, was
sufficient to support the jury’s verdict” of sex discrimination.
Millbrook v. IBP, Inc., 280 F.3d 1169, 1173 (7th Cir. 2002).
We “will overturn a jury verdict for the plaintiff only if we
conclude that no rational jury could have found for the
plaintiff . . . a mere scintilla of supporting evidence will not
suffice.” Id. (quotations omitted); See also Fed. R. Civ. P. 50(a).
  Additionally, the question “[w]hether the plaintiff has
made a prima facie case drops away after trial,” Sheehan v.
Donlen Corp., 173 F.3d 1039, 1043 (7th Cir. 1999), such
that “ ‘[p]ost-trial we consider only whether the record sup-
ports the resolution of the ultimate question of intentional
discrimination,’ ” Millbrook, 280 F.3d at 1174 (quoting
Collins v. Kibort, 143 F.3d 331, 335 (7th Cir. 1998)). And
while the reviewing court must consider the evidentiary
record as a whole, it must not evaluate the credibility of
witnesses or otherwise weigh individual pieces of evidence.
Futrell v. J.I. Case, 38 F.3d 342, 346 (7th Cir. 1994). Gen-
erally speaking, “[a]ttacking a jury verdict is a hard row to
hoe.” Sheehan, 173 F.3d at 1043.
  As the district court correctly observes, a plaintiff alleging
discrimination under Title VII may prove his or her case by
either direct or circumstantial evidence. “Direct” evidence
of discrimination is “evidence which in and of itself suggests
No. 04-3143                                                    11

that someone with managerial authority was ‘animated by
an illegal employment criterion.’ ” Sheehan, 173 F.3d at
1044 (quotation marks omitted) (emphasis added); see also
Venters v. City of Delphi, 123 F.3d 956, 972 (7th Cir. 1997).
Such evidence “typically ‘relate[s] to the motivation of the
decisionmaker responsible for the contested decision.’ ” Id.
(quoting Chiaramonte v. Fashion Bed Group, Inc., 129 F.3d
391, 396 (7th Cir. 1997)).7 It is “evidence that can be
interpreted as an acknowledgment of discriminatory intent
by the defendant or its agents.” Troupe v. May Dept. Stores,
20 F.3d 734, 736 (7th Cir. 1994). In the instant case—as with
most employment discrimination cases in this day and
age—there appears to be no direct evidence of discrimina-
tion whatsoever. Walker has not identified a single piece of
evidence that, by itself, demonstrates discriminatory intent
by Markee.
  Circumstantial evidence, by contrast, does not directly
demonstrate discriminatory intent but supports an infer-
ence of such intent under the circumstances. We have
identified three types of circumstantial evidence relevant to
Title VII discrimination cases. The first is “suspicious
timing, ambiguous statements oral or written, behavior to-
ward or comments directed at other employees in the pro-
tected group, and other bits and pieces from which an
inference of discriminatory intent might be drawn” Id. The
key consideration is the totality of these “pieces of evidence[,]
none conclusive in itself but together composing a convinc-


7
   The most common example of direct evidence is a statement by
the decision-maker that betrays a discriminatory intent. “Even
isolated comments may constitute direct evidence of discrimina-
tion if they are ‘contemporaneous with the discharge or causally
related to the discharge decision making process.’ ” Sheehan, 173
F.3d at 1044 (quoting Kennedy v. Schoenberg, Fisher & Newman,
Ltd., 140 F.3d 716, 723 (7th Cir. 1998)) (internal quotation marks
omitted).
12                                               No. 04-3143

ing mosaic of discrimination against the plaintiff.” Id. at
737. See also Adams v. Wal-Mart Stores, Inc., 324 F.3d 935,
939 (7th Cir. 2003) (same). The second type is “evidence,
whether or not rigorously statistical, that employees similarly
situated to the plaintiff other than in the characteristic
(pregnancy, sex, race, or whatever) on which an employer is
forbidden to base a difference in treatment received systemati-
cally better treatment.” Troupe, 20 F.3d at 736. Third is
“evidence that the plaintiff was qualified for the job in
question but passed over in favor of (or replaced by) a
person not having the forbidden characteristic and that the
employer’s stated reason for the difference in treatment is
unworthy of belief, a mere pretext for discrimination.” Id.
  Since there is no direct evidence of discrimination, the
fate of Walker’s claims must turn on the strength of the cir-
cumstantial evidence presented at trial. This evidence
included testimony by various UWP administrators (including
Walker and Markee) concerning Markee’s relationship with
Walker and other members of his staff, copies of Markee’s
personal notes from meetings with Walker, internal mem-
oranda, performance reviews and other communications
between Markee, Walker and others.
  Taking the third category of circumstantial evidence first,
Walker attempts to demonstrate that Markee replaced her
with a white male (Mike Viney), that his proffered reasons
for non-renewing her contract were pretextual and unwor-
thy of belief and that Viney was treated more favorably
than she without any rational justification. Walker asserts
that Markee “trumped up” his complaints against her, and
she implies that Markee fabricated or falsified the “meeting
notes” that he submitted as evidence, trying to justify his
actions against Walker after the fact.
  Of course it is true that Walker was replaced by Mike
Viney, a white male. However, there is no rational basis for
concluding that Markee’s proffered reasons for non-re-
No. 04-3143                                                 13

newing Walker were pretextual or unworthy of belief. Even
if Walker may succeed in casting doubt on the sincerity of
some of Markee’s reasons for terminating her, a plaintiff
must show that all the purported reasons for the employ-
ment action were pretextual. Olsen v. Marshall & Ilsley
Corp., 267 F.3d 597, 601 (7th Cir. 2001). And here virtually
all of Markee’s proffered reasons for non-renewing Walker
are supported by undisputed evidence. The many complaints
Markee received about Walker by students and staff, her
refusal to participate in Markee’s recruiting initiatives and
her resistence to Markee’s organizational plans were all
cited by Markee as reasons for refusing to renew Walker’s
contract, and they all stand unrefuted in the record. Against
this backdrop of undisputed conflict and friction, there is
little basis for disbelieving Markee’s stated reasons for fir-
ing Walker, and there would appear to be no rational basis
whatsoever for inferring sexist motives.
   Along these same lines, Markee’s selection and retention
of Walker’s replacement, even though of different sex and
race, seem amply justified. It is undisputed that, although
Michael Viney was less experienced than Walker when he
took the job, he developed a five-year enrollment plan in
line with Markee’s recruitment initiative (which was sub-
sequently implemented) and he made two or three off-
campus recruiting trips during his first year as Assistant
Chancellor. In short, the relevant evidence suggests that
Viney was more cooperative with Markee’s initiatives and
more productive in implementing some of the policies which
Walker had ignored or resisted. Walker’s observation that
Viney made “only” two or three recruiting trips during his
first year in office does not alter this conclusion since Walker
had made none at all despite Markee’s repeated instruc-
tions to do so. Walker and Viney clearly were not similarly
situated for Title VII purposes, and Walker’s case gains no
traction from such comparisons.
14                                               No. 04-3143

  Turning to the second broad type of circumstantial evi-
dence identified in Troupe, Walker attempts to demonstrate
that similarly situated white male employees received sys-
tematically better treatment. Specifically, Walker argues
that Markee responded differently to staff complaints about
Walker than he did to complaints about Schumacher and
Assistant Chancellor for University Advancement Patrick
Hundley (including a gender-based harassment complaint
against Schumacher). Walker also alleges that Markee treated
her insubordination more harshly than Schumacher’s. Yet
these facts—even if assumed to be true—have evidentiary
import only if Hundley and Schumacher are “similarly
situated” to Walker, i.e., if they are “directly comparable to
[plaintiff] in all material respects.” Patterson v. Avery
Dennison Corp., 281 F.3d 676, 680 (7th Cir. 2002). The
“plaintiff must show that [she] is similarly situated with
respect to performance, qualifications, and conduct,” and
that the other employee “had engaged in similar conduct
without such differentiating or mitigating circumstances as
would distinguish their conduct or the employer’s treatment
of them.” Radue v. Kimberly-Clark Corp., 219 F.3d 612, 617-
18 (7th Cir. 2000).
  Walker is clearly not similarly situated to Hundley or
Schumacher—those men held different positions, were
responsible for managing different parts of the University,
and, for aught that appears, were not the target of as many
staff complaints as Walker. Walker also failed to adduce
any evidence that either of them refused to help Markee
with his organizational or recruiting initiatives as Walker
had. In fact, it was undisputed at trial that Schumacher
actually visited high school campuses on a regular basis.
Additionally, while Walker argues that Markee “rewarded”
Schumacher for his insubordination by taking him out from
under Walker’s supervision, Walker herself requested that
Schumacher be so transferred. In short, there appear to
have been obvious legitimate reasons for Markee’s dif-
No. 04-3143                                                 15

ferential treatment of Walker as compared to Hundley and
Schumacher, and Walker introduced no evidence that might
suggest an ulterior, sexist motive for these differences.
  This leaves us with the first type of circumstantial evi-
dence identified in Troupe: “suspicious timing, ambiguous
statements oral or written, behavior toward or comments
directed at other employees in the protected group, and other
bits and pieces from which an inference of discriminatory
intent might be drawn.” 20 F.3d at 736. Here again, Walker
points to alleged inconsistencies in Markee’s statements
and meeting notes regarding Walker’s management style
and performance problems. However, nothing in this litany
of factual quibbles points toward gender-based discrimina-
tion. Even assuming, arguendo, that Markee’s behavior was
strange and inconsistent, nothing in the record supports an
inference of sexism. The district court made a similar
observation in its own order below, stating that “[t]he evi-
dence does not support a conclusion that defendant’s action
was taken for sexist reasons.” 329 F. Supp. 2d at 1036.
  Walker also claims that Markee’s refusal to let her parti-
cipate in handling the Title IX complaint against the UWP
athletic department demonstrates that Markee was biased
against women in general (or at least strong female admin-
istrators). Yet the undisputed evidence shows that Markee
chose the athletic director (Mark Molesworth) to handle the
situation—an eminently logical choice—and only after
Molesworth was named as a respondent in the Title IX
complaint. Additionally, Walker was kept up-to-date as to
the developments in the case, and she offers no evidence
that other male administrators had more access to the Title
IX proceedings, except for Markee himself, who did so at the
behest of the university President. This chain of events
simply does not support a logical inference of gender bias. Cf.
id. at 1036-37.
16                                              No. 04-3143

  IV. CONCLUSION
  Overturning a jury verdict is not something that a court
should do lightly. However, in light of all the evidence pre-
sented at trial, the district court appears correct that no
reasonable jury could have concluded that Walker was a
victim of discrimination without indulging in pure specul-
ation. While Walker may be able to point to some incon-
sistencies and idiosyncracies in Markee’s dealings with her,
nothing in the record suggests that the ultimate decision
not to renew Walker’s contract was rooted in anything other
than legitimate philosophical differences and performance-
related concerns. The ruling of the district court is hereby
AFFIRMED.


A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                    USCA-02-C-0072—6-9-05